DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-25 in the reply filed on August 1, 2022, is acknowledged. 
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 1, 2022. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 11-25 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,145,711 to Yamazaki, et al. (hereinafter “Yamazaki”). 
Regarding claim 11, Yamazaki teaches a method of growing diamonds (see, e.g., the Abstract, Figs. 1-14, and entire reference), the method comprising:  
generating a plasma plume in a chamber (see, e.g., Figs. 7-9 and col. 7, l. 26 to col. 8, l. 6 which teach forming a plasma plume within a reaction chamber (21) in order to deposit a diamond film by chemical vapor deposition), 
the chamber configured so that the plasma plume is unstable or metastable, such that the plasma plume moves between a first position and a second position (see, e.g., Fig. 7 and col. 5, ll. 44-49 which teach that the plasma generating space (21) is shaped like a cylinder with a circular cross section which necessarily means or, alternatively, would be reasonably expected to mean that the chamber is configured so that the plasma plume is unstable or metastable and moves between a first and second position (see ¶[0049] of the specification in corresponding U.S. Patent Appl. Publ. No. 2021/0262117 which teaches that a cylindrical chamber causes the plasma plume to move between at least two positions); see also Figs. 8(A)-(B) and col. 7, l. 26 to col. 8, l. 6 which teach that the electric field forms standing waves in regions (100) and (100’) and that it is difficult to form a uniform thin film outside these regions which therefore means that there are stable and unstable/metastable regions within the plasma); and 
biasing the plasma plume towards the first position (see, e.g., Figs. 7-9 and col. 7, l. 26 to col. 8, l. 6 which teach that magnets (25) and (25’) are used to create a magnetic field having an equipotential surface (26) of 875 Gauss in the vicinity of the substrate surface and an electric field which forms a standing wave of the microwave energy in region (100) which facilitates deposition of a uniform film on a circular substrate (30); accordingly, the use of magnets (25) and (25’) necessarily biases the plasma plume within the reaction space (21) towards the substrate (30) such that uniform deposition of diamond occurs).  
Regarding claim 12, Yamazaki teaches generating an electric field for biasing the plasma plume (see, e.g., col. 6, ll. 61-65 which teaches that the deposition speed can be increased by applying a bias voltage to the substrate holder (30’) which necessarily means that an electric field for biasing the plasma plume is generated; alternatively, see Fig. 5 and col. 4, ll. 30-51 which teach the use of a DC bias source (15) connected to the substrate support (11) to generate a bias; accordingly, a person of ordinary skill in the art would be motivated to generate an electric field by applying a bias voltage to the substrate (30) in Fig. 7 such that the plasma plume is biased towards the substrate in the claimed manner in order to, for example, increase the deposition speed).  
Regarding claim 13, Yamazaki teaches generating a magnetic field for biasing the plasma plume (see, e.g., Figs. 7-9 and col. 7, l. 26 to col. 8, l. 6 which teach that magnets (25) and (25’) are used to create a magnetic field having an equipotential surface (26) of 875 Gauss in the vicinity of the substrate surface and an electric field which forms a standing wave of the microwave energy in region (100) which facilitates deposition of a uniform film on a circular substrate (30); accordingly, the use of magnets (25) and (25’) necessarily creates a magnetic field which biases the plasma plume created within the reaction space (21)).  
Regarding claim 14, Yamazaki teaches providing a single-crystal seed in the chamber (see, e.g., Fig. 7, col. 4, ll. 30-35, and col. 5, l. 33 to col. 8, l. 6 Yamazaki teaches providing a Si wafer as a substrate (30) in a reaction space (21); moreover, the Si wafer necessarily is or would be reasonably expected to be a single crystal since Si single crystal wafers are readily available and are commonly utilized as substrates in the microelectronics industry); depositing carbon from the plasma plume onto the single-crystal seed to form diamond (see, e.g., Figs. 7-9 and col. 5, l. 33 to col. 8, l. 6 which teach introducing a carbon-containing gas such as methane (CH4) and forming a plasma in order to deposit a diamond thin film on the substrate (30)).  
Regarding claim 15, Yamazaki teaches that the single-crystal seed is on a mechanical support (see, e.g., Fig. 7 and col. 5, ll. 33-43 which teach that the seed crystal (30) is provided on a mechanical support in the form of holder (30’)).  
Regarding claim 16, Yamazaki teaches that the first position is above the single-crystal seed, and the second position is at a top of the chamber (see, e.g., Figs. 7-8 and col. 7, l. 26 to col. 8, l. 6 which teach that magnets (25) and (25’) are used to create a magnetic field having an equipotential surface (26) of 875 Gauss in the vicinity of the substrate surface and an electric field which forms a standing wave of the microwave energy in region (100) which is located above the seed crystal (30); moreover, the valley in the electric field strength between regions (100) and (100’) in Fig. 8(B) may be equated with the second position which is at or near a top of the chamber).  Alternatively, since the method of Yamazaki teaches each and every step of the claimed process it must necessarily produce the same results, namely a plasma plume which moves between a first and second position as claimed.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the formation of a plasma plume having a first position above the seed and a second position at a top of the chamber, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 17, Yamazaki teaches that the chamber is a cylindrical chamber (see, e.g., Fig. 7 and col. 5, ll. 44-49 which teach that the plasma generating space (21) is shaped like a cylinder with a circular cross section).  
Regarding claim 18, Yamazaki teaches creating a second magnetic field or electric field to modify the shape of the biased plasma plume (see, e.g., Figs. 7-9 and col. 5, l. 33 to col. 8, l. 6 which teach that a magnetic field is created using two electromagnets (25) and (25’) which may be broadly considered as producing a first and second magnet which are both used to modify the shape of the biased plasma plume).  Alternatively, see col. 6, ll. 61-65 of Yamazaki which teach that the deposition speed can be increased by applying a bias voltage to the substrate holder (30’) which necessarily means that an electric field for biasing the plasma plume is generated.  See also Fig. 5 and col. 4, ll. 30-51 of Yamazaki which teach the use of a DC bias source (15) connected to the substrate support (11) to generate a bias.  Accordingly, a person of ordinary skill in the art would be motivated to generate an electric field by applying a bias voltage to the substrate (30) in Fig. 7 such that the plasma plume is biased towards the substrate in the claimed manner in order to, for example, increase the deposition speed.  
Regarding claim 19, Yamazaki teaches a method of controlling diamond growth (see, e.g., the Abstract, Figs. 1-14, and entire reference), the method comprising:
providing a single-crystal seed in a growth environment (see, e.g., Fig. 7, col. 4, ll. 30-35, and col. 5, l. 33 to col. 8, l. 6 Yamazaki teaches providing a Si wafer as a substrate (30) in a reaction space (21); moreover, the Si wafer necessarily is or would be reasonably expected to be a single crystal since Si single crystal wafers are readily available and are commonly utilized as low-cost substrates in the microelectronics industry); 
energizing a gas containing carbon to produce a plasma plume (see, e.g., Figs. 7-9 and col. 5, l. 33 to col. 8, l. 6 which teach introducing a carbon-containing gas such as methane (CH4) and forming a plasma); and
creating steering fields to modulate the carbon atom deposition characteristics of the plasma plume (see, e.g., Figs. 7-9 and col. 7, l. 26 to col. 8, l. 6 which teach that magnetics (25) and (25’) are used to create a magnetic field having an equipotential surface (26) of 875 Gauss in the vicinity of the substrate surface and an electric field which forms a standing wave of the microwave energy in region (100) which facilitates deposition of a uniform film on a circular substrate (30); accordingly, the use of magnets (25) and (25’) necessarily creates steering fields which modulate the carbon atom deposition characteristics of the plasma plume created within the reaction space (21)).  
Regarding claim 20, Yamazaki teaches that the growth environment is within a chemical vapor deposition chamber (see, e.g., Fig. 7 and col. 5, ll. 33-43 which teach that the growth environment is a chemical vapor deposition (CVD) chamber).  
Regarding claim 21, Yamazaki teaches that the gas is methane (see, e.g., Fig. 7 and col. 6, ll. 1-25 which teach the use of methane (CH4) gas).
Regarding claim 22, Yamazaki teaches that the steering fields change the shape of the plasma plume (see, e.g., Figs. 8-9 and col. 7, l. 26 to col. 8, l. 6 which teach that the magnetic field strength produced by magnets (25) and (25’) may be adjusted in order to provide a more uniform equipotential surface (26) to control the maximum electric field strength (100) in the vicinity of the substrate (30), both of which necessarily change the shape of the plasma plume; moreover, in col. 7, l. 62 to col. 8, l. 6 which specifically teach that when a larger substrate is desired to be coated the diameter of the space is doubled with respect to the vertical direction of Fig. 8(A) by making use of 1.225 GHz as the frequency of the microwave energy which may also be equated with changing the shape of the plasma plume using a steering field).  
Regarding claim 23, Yamazaki teaches changing the shape of a boundary of the plasma plume facing the seed to have a larger radius of curvature (see, e.g., Figs. 8-9 and col. 7, l. 26 to col. 8, l. 6 which teach that the magnetic field strength produced by magnets (25) and (25’) may be adjusted in order to provide a more uniform equipotential surface (26) and to control the maximum electric field strength (100) in the vicinity of the substrate (30), both of which necessarily produce a larger radius of curvature in the plasma plume due to the deposition of a more uniform thin film over the entire surface of the substrate (30)).  
Regarding claim 24, Yamazaki teaches increasing deposition area by changing the shape of the plasma plume to be wider (see, e.g., Figs. 8-9 and col. 7, l. 26 to col. 8, l. 6 which teach that the magnetic field strength produced by magnets (25) and (25’) may be adjusted in order to provide a more uniform equipotential surface (26) and to control the maximum electric field strength (100) in the vicinity of the substrate (30), both of which necessarily change the shape of the plasma plume to be wider since it covers a larger area on the surface of the substrate (30); see also col. 7, l. 62 to col. 8, l. 6 which specifically teach that when a larger substrate is desired to be coated the diameter of the space is doubled with respect to the vertical direction of Fig. 8(a) by making use of 1.225 GHz as the frequency of the microwave energy which may also be equated with widening the plasma plume using a steering field).  
Regarding claim 25, Yamazaki teaches that the steering fields are created using one or more magnetic fields, electric fields, and/or electromagnetic fields (see, e.g., Figs. 7-8 and col. 5, l. 33 to col. 8, l. 6 which teach creating steering fields through the use of at least magnetic and/or electromagnetic fields).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714